Exhibit 10.17(a)

AMENDMENT TO PEOPLE’S BANK

SUPPLEMENTAL SAVINGS PLAN

NON-QUALIFIED TRUST AGREEMENT

This Agreement of Amendment is made as of October 4, 2004, except as otherwise
hereinafter specifically provided, by and between People’s United Bank
(“Company”) and JPMorgan Chase Bank, NA (“Trustee”).

WHEREAS, Company and Morgan Guaranty Trust Company of New York, as Trustee
entered into a certain trust agreement (the “Trust Agreement”) entitled
“People’s Bank Supplemental Savings Plan Non-Qualified Trust Agreement” dated
July 23, 1998 in connection with a plan of deferred compensation for designated
retired and active senior officers of Company; and

WHEREAS, JPMorgan Chase Bank, NA is the corporate successor to Morgan Guaranty
Trust Company of New York; and

WHEREAS, People’s United Bank is the corporate successor of said People’s Bank;
and

WHEREAS, Section 15 of the Trust Agreement provides that such agreement may be
amended by agreement between Company and Trustee subject to certain limitations;
and

WHEREAS, the American Jobs Creation Act of 2004 added Section 409A to the
Internal Revenue Code of 1984 as amended; and

WHEREAS, the Company has been advised that in order to comply with the
provisions of Section 409A, amendments to the Trust Agreement are necessary or
advisable to remove the requirements that Company transfer funds to Trustee in
the event of a Credit Rating Reduction as heretofore defined in the Trust
Agreement; and

WHEREAS, the Trust Agreement provides that certain participant and beneficiary
votes be obtained before changing such provisions and such votes have been
obtained; and

WHEREAS, the Trust Agreement further provides that Company’s Board of Directors
approve any such amendment and such Board has approved such amendments; and

WHEREAS, other amendments have been authorized by such Board to reflect changes
in the corporate structure of the Company and its parent and in the name of the
Company.

NOW, THEREFORE, the Trust Agreement is hereby amended as follows:

1. Section 2A is hereby amended to read in its entirety as follows:



--------------------------------------------------------------------------------

“A. “Annual Valuation Date” shall mean December 31 of any year during which any
Plan benefits are in pay status; provided that in the event Company changes its
fiscal year, Company may change the date of subsequent Annual Valuation Dates,
but in no event shall more than twelve months elapse without an Annual Valuation
Date other than by reason of there being no Plan benefits in pay status.”

2. Section 2 F is hereby amended to read in its entirety as of June 7, 2007 as
follows:

“F. “Company” shall mean People’s United Bank, which as of October 4, 2004 was a
Connecticut chartered capital stock savings bank, and which in 2006 became a
federally chartered savings bank and which up until on or about June 7, 2007 was
known as People’s Bank, and any successor to People’s United Bank.”

3. Section 2 G as it read as of October 4, 2004 is deleted as of that date and
left blank until April 16, 2007, and as of April 16, 2007 is hereby replaced by
a new Section 2 G which shall read in its entirety as of as follows:

“G “Company Stock” shall mean shares of stock issued by Parent.”

4. Section 2 I is hereby amended to read in its entirety as follows as of
June 7, 2007:

1. The “401k Plan” shall refer to The People’s Bank 401k Employee Savings Plan
as adopted by Company and as amended through the date hereof and as amended from
time to time hereafter and which as of June 7, 2007, became known as The
People’s United Bank 401k Employee Savings Plan

5. Section 2M is hereby amended to read in its entirety as follows:

“M. “Interim Valuation Requirement Date” shall mean the last date of each fiscal
year of Company and any date selected by Company pursuant to Section 6C hereof.”

6. Section 2N is hereby amended to read in its entirety as follows as of
April 16, 2007:

“Parent” shall mean People’s United Financial, Inc., a Delaware corporation, or
its corporate successor or assigns; and the determination of whether any
corporation or other entity is a successor or assign of said People’s United
Financial, Inc., for purposes of this Agreement shall be made by the CEO or, in
the event there is no then acting CEO, by the Board of Directors of Company.”

7. Section 2P is hereby amended to read in its entirety as follows as of June 6,
2007:

The “Plan” shall mean People’s United Bank Supplemental Savings Plan (formerly
known as People’s Bank Supplemental Savings Plan) as amended through the date
hereof and as it may be amended from time to time hereafter.

 

2



--------------------------------------------------------------------------------

8. Section 3 is hereby amended to read in its entirety as follows:

“Section 3. Funding of the Trust.

A. Company, in the sole discretion of the CEO, may at any time, or from time to
time, make deposits (in addition to those required pursuant to Subsections B and
C of this Section 3) of cash or other property acceptable to Trustee in trust
with Trustee to augment the principal of the Trust. Such additions shall be
held, administered and disposed of by Trustee as provided in this Trust
Agreement. The CEO may designate that some or all of such discretionary
contribution be used for accrued or future Trustee fees and other costs and
expenses of maintaining the Trust. Neither Trustee nor any Participant or
Beneficiary shall have any right to compel such additional deposits described in
this subsection A.

B. Upon a Potential Change in Control or a Change in Control, as soon as the
amount described in this B can be determined, but in no event longer than thirty
(30) days following such Change in Control or Potential Change in Control,
Company shall (i) cause the Recordkeeper to compute the Full Funding Amount,
(ii) deliver to Trustee the Recordkeeper’s certificate (which may rely on
Trustee’s calculations of administrative expenses) and (iii) make a contribution
to the Trust of cash or other property acceptable to Trustee equal to an amount
which when added to the total value of the Trust Fund would equal the Full
Funding Amount. During a Potential Change in Control Period, the Full Funding
Amount shall be recalculated monthly and Company shall make any additional
contributions necessary to cause the value of the Trust Fund to equal the Full
Funding Amount. In the event that Trustee later determines that provision made
in determining the Full Funding Amount for expenses was not adequate, Company
shall make additional deposits to provide for such expenses as determined by
Trustee from time to time.

C. (i) No more than sixty (60) days after the last day of each fiscal year of
Company, Company shall:

(A) Cause the Recordkeeper to compute the Interim Funding Amount as of such last
day and deliver to Trustee the Recordkeeper’s certification of such Interim
Funding Amount; and

(B) Pay to Trustee an amount which when added to the value of the Trust Fund as
of such day results in a sum equal to or greater than such Interim Funding
Amount.

(ii) Any Recordkeeper’s certification delivered pursuant to this Subsection C.
may rely on Trustee’s estimate of expenses to be included in the computation of
such Interim Funding Amount.

D. Trustee shall have the duty, obligation and authority to enforce Company’s
obligation to contribute to the Trust pursuant to subsection B or C of this
Section 3,

 

3



--------------------------------------------------------------------------------

as the case may be, provided Trustee has been notified as set forth in
accordance with subsection E of this Section 3 of the circumstances giving rise
to such obligation. In all events, the amount of such contribution shall be
determined by the Recordkeeper pursuant to the provisions of this Section 3, and
except as provided under Section 4, Trustee shall be under no duty to determine
whether the amount of any contribution has been correctly computed under the
terms of the Plan.

E. The Board of Directors of Company or the CEO shall notify Trustee in writing
of each occurrence of either a Potential Change in Control or a Change in
Control. All such notices shall be provided promptly and in any event not later
than five (5) calendar days following the occurrence of such event.

F. A Potential Change in Control Period shall be deemed ended upon a declaration
of such by the CEO or Company’s Board of Directors and agreement therewith by a
Qualified Vote. The determination as to the end of a Potential Change in Control
Period shall result in the rights and obligations of the parties hereto
reverting to their pre-Potential Change in Control requirements; provided,
however, that no Trust assets shall be returned to Company except as
specifically provided by the provisions of Section 5 or Section 6 of this
Agreement. Nothing contained in this Subsection F shall relieve any person of
any of its obligations under this Agreement upon a Change in Control or a
subsequent Potential Change in Control.”

9. Section 4C is hereby amended to read in its entirety as follows:

“C. In the event any Participant or Beneficiary of a deceased Participant claims
that Company or its designee has not determined the benefit payable to him and
that more than thirty (30) days have elapsed since the date such benefit should
have been paid under the terms of a Plan or that any such benefit has not been
correctly computed, Trustee may, on the basis of information supplied to it by
such Participant or Beneficiary and Company, cause such benefit (and, if during
a Potential Change in Control Period or after a Change in Control, the Full
Funding Amount) to be determined by the Recordkeeper or a recordkeeper selected
by it. In the event Trustee does so, it shall inform both Company and such
Participant or Beneficiary and make payment of such benefits if both such
parties agree and Company so directs and funds are so available as a result of
additional Company contributions hereunder or otherwise; and if they fail so to
agree, Trustee may bring an action of interpleader or take similar court action
or, at the direction of such Participant or Beneficiary, submit the matter to
arbitration in accordance with the provisions of Section 16 hereof. In the event
Trustee does not cause such benefit to be so determined, or having done so, does
not institute any such court action or submit the matter to arbitration, such
Participant or Beneficiary or Company may institute court action or, to the
extent permitted in the provisions of Subsection F of Section 16, submit such
matter to arbitration. The amount of any additional benefits as determined by
the Recordkeeper or determined in any proceedings pursuant to the provisions of
this Section 4C (including any determination pursuant to the provisions of
Subsection 16F), shall be included in computing additional contributions
required pursuant to Section 3B or 3C as the case may be.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, People’s United Bank and JPMorgan Chase Bank, NA have caused
this agreement to be signed by their duly authorized officers and their
corporate seals affixed hereunto, all as of the date and year first above
written.

 

PEOPLE’S UNITED BANK By:  

/s/Philip R. Sherringham

  12/19/2007   Philip R. Sherringham     Its Acting CEO and President JPMORGAN
CHASE BANK, NA By:  

/s/ James J. Watson

  12/26/2007   Its Managing Director  

 

5